Citation Nr: 0332130	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  96-48 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder.

2.  Entitlement to a compensable rating for cervical spine 
strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for scars on chest, status-post wart removal.

4.  Entitlement to service connection for residuals of tattoo 
removal, to include scars on the right wrist and left thumb.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in November 1995 and February 1996.

The issues of entitlement to a rating in excess of 70 percent 
for the veteran's psychiatric disorder, to include a TDIU; 
entitlement to a compensable rating for cervical spine 
strain, and entitlement to an initial rating in excess of 10 
percent for scars on chest, status-post wart removal will be 
addressed in the remand appended to this decision. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected major depressive disorder has 
consistently been manifested by depression, sleep 
disturbance, anxiety/suspiciousness, and irritability.

3.  Prior November 20, 1996, the competent medical evidence 
does not show that the veteran's service-connected major 
depressive disorder caused severe impairment with the ability 
to establish and maintain effective or favorable 
relationships with people , nor were the psychoneurotic 
symptoms of such severity and persistence as to constitute 
severe impairment in the ability to obtain or retain 
employment; and, from November 7 to November 19, 1996, his 
psychiatric disorder was not manifested by occupational and 
social impairment, with deficiencies in most areas. 

4.  Since November 20, 1996, the competent medical evidence 
tends to show that the veteran's major depressive disorder is 
productive of occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  Further, the record 
reflects he had had a significant amount of social isolation, 
as well as symptoms of suicidal ideation, impaired impulse 
control, and difficulty in adapting to stressful 
circumstances.

5.  The veteran's service medical records reflect that he 
requested that he have tattoos removed from his left thumb 
and right wrist in 1979.  Nothing in the records reflects 
that this removal was due to a disease or injury incurred or 
aggravated by active service.

7.  The elective surgery performed during service to remove 
tattoos from the left thumb and right wrist was ameliorative 
in nature and did not result in any disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's major depressive disorder, for the period prior to 
November 20, 1996, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9434 (1996); 38 C.F.R. §  4.130, Diagnostic Code 9434 (2003).

2.  The criteria for a staged rating of 70 percent for the 
veteran's major depressive disorder, effective November 20, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.400, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2003); Fenderson 
v. West, 12 Vet. App. 119 (1999).


3.  Service connection is not warranted for residuals of 
tattoo removal, to include scars on the right wrist and left 
thumb.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.

The veteran filed his appeal prior to the enactment of the 
VCAA.  As the caselaw relating to the applicability of VCAA 
to claims filed prior to its enactment has been somewhat 
inconsistent, a brief summary of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the evidence necessary to substantiate his claims by 
various documents such as correspondence dated in January 
1995, the November 1995 and February 1996 rating decisions, 
the November 1996 Statement of the Case (SOC), the multiple 
Supplemental Statements of the Case (SSOCs), and 
correspondence dated in September 2001 and March 2002.  In 
essence, these documents summarized the criteria for 
establishing service connection for a claimed disability and 
for higher disability ratings, requested that the veteran 
identify any pertinent medical records, indicated VA would 
obtain any such records he identified, and notified him of 
the RO's efforts to obtain such records.  In addition, the 
September 2001 and March 2002 correspondence informed the 
veteran of what he must show to prevail in his claims, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Moreover, the August 2002 and April 
2003 SSOCs included a summary of the pertinent VCAA 
regulatory provisions.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Here, the veteran was accorded several examinations 
in conjunction with this case.  Further, it does not appear 
that he has indicated the existence of any pertinent evidence 
that has not been obtained or requested by the RO.  In fact, 
by statements dated in September 2001 and April 2002, he 
specifically stated he had no additional evidence to submit 
in support of his claims.  Moreover, by an April 2003 
statement, the veteran indicated that he wanted his appeal to 
go to the Board for review.  Thus, the Board concludes that 
the duty to assist has been satisfied.
    
Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 345 F. 2d 1334 (Fed. Cir. 2003).  
However, in the instant case the Board notes that the 
veteran's case has been in adjudicative status for several 
years, and that he was provided with the appropriate VCAA 
notification by the September 2001 correspondence.  As such, 
the veteran was accorded more than the statutory one year 
period in which to present evidence in support of his claims 
prior to the Board's adjudication in this case.  Further, the 
RO considered all of the relevant evidence of record and all 
of the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  In addition, 
the Board reiterates that the veteran indicated in an April 
2003 statement that the Board should proceed with the 
adjudication of his appeal.   (Emphasis added.)  Thus, there 
has been no prejudice to the veteran that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Major Depressive Disorder

Background.  Service connection was established for dysthymic 
disorder by the November 1995 rating decision, evaluated as 
10 percent disabling, effective December 1, 1994.  The 
veteran appealed, contending that a higher rating was 
warranted.  Thereafter, by an April 1997 rating decision, the 
RO recharacterized the service-connected disability as major 
depressive disorder, and assigned a 50 percent rating, 
effective December 1, 1994.

As noted by the November 1995 rating decision, the veteran's 
service medical records reflect that he was treated in 
service for mild depression associated with several somatic 
complaints including loss of sleep and irritability.  The 
post-service medical records reflect treatment and evaluation 
for his psychiatric problems on various occasions.

At a June 1995 VA psychiatric examination, the veteran 
reported that he felt "empty inside," but did not know why.  
He complained of being angry, and picking on his son.  
Further, despite his medication, he was only able to sleep 3 
to 4 hours, and reported having "crazy dreams" of someone 
pinning him down to the ground, about once or twice a week.  
It was noted that his weight had gone from 147 pounds to 132.  
It was also noted that he drank occasionally.  When in a 
depressed mood, he reported that he would not do anything or 
talk to anyone.  In addition, it was stated that two things 
which kept him going were his 2 children, and his desire to 
finish his schooling.  Further, he reported that, at times, 
he thought people were talking about him, but that he thought 
it might just be his imagination.

On examination, the veteran was found to be pleasant and 
cooperative.  His speech was found to be spontaneous and 
coherent.  He was found to have some slight tension and 
anxiety.  Affect and mood were found to be appropriate.  No 
real delusions or hallucinations were elicited.  Further, his 
memory was not impaired.  Cognitive functioning was found to 
be intact.  His insight and judgment were found to be fair.  
Based on the foregoing, the examiner diagnosed dysthymic 
disorder.

VA medical records from January 1996 noted that the veteran 
wore dark glasses, a hat, and that he had long black hair.  
It was noted that his shirt did not match his tie, and that 
he wore working shoes and pants.  There were no tremors or 
alcohol breath.  He was found to be very intelligent, with no 
flight of ideas, nor loosening of associations.  Moreover, he 
had excellent recent memory and orientation.  There were no 
persecutory delusions.  He also had good personal hygiene.  
Additionally, he gave coherent history, and expressed 
interest in referral to the mental health clinic.

A translated private psychiatric report, dated in January 
1996, stated that the veteran had the following 
symptomatology: easily irritable, aggressive, frequent 
homicidal ideation, and suicidal thoughts.  Further, it was 
noted that he isolated himself and preferred to be alone.  It 
was also noted that he was extremely hyper-excitable by 
noises, and that they put him in a bad humor/mood.  In 
addition, this report stated that there were referential 
ideas, and that he had had to stop driving an automobile.  
For example, it was stated that he got excessively nervous, 
and that he had a number of aggressive encounters with other 
drivers.  There were also abundant symptoms of low self-
esteem, incompetence, and others.  Diagnosis following 
examination of the veteran was major depressive disorder with 
psychotic elements; chronic progressive schizophrenic 
process; and chronic dysthymic disorder.  Moreover, the 
clinician opined that the veteran's industrial and social 
capacity was poor, and was now moderately severe.

The veteran underwent a new VA psychiatric examination in 
August 1996.  At this examination, the veteran reported that 
he was separated from his wife, that he had 2 children - ages 
23 and 20 - and that he was not considered an alcoholic, but 
that he occasionally drank beer.  In addition, he reported 
that he lived with his aunt, and admitted that he did not 
socialize.  He denied the use of narcotics.

On examination, the veteran was found to be well-developed, 
and dressed casually.  He was found to be alert and in 
contact but seemed somewhat suspicious, rather distant.  
Further, it was noted that he responded to questions 
coherently and relevantly, but with some persecutory 
suspicion and flavor.  He was also found to be oriented.  His 
memory was found to be preserved, although he complained of 
occasionally being forgetful.  In addition, it was stated 
that he basically seemed depressed underneath, somewhat 
preoccupied.  Nevertheless, there was no overt delusional 
material elicited.  He was not considered with suicidal 
ideation at the present time.  Judgment was fair, and he 
differentiated well between right and wrong.  He was found to 
be competent.  

Based on the foregoing, the examiner diagnosed dysthymic 
disorder.  Further, the examiner assigned a global assessment 
of functioning (GAF) score of 70.  It is noted that GAF 
scores of 61 to 70 reflect some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
personal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (DSM-IV) (which has 
been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).

A VA medical statement dated November 20, 1996, noted that 
the veteran reported he had felt depressed since active duty, 
with ideas of reference.  He also reported problems with 
other persons - that people would talk about him and observe 
him - and that he would like them not to look at him.  In 
addition, he reported that he was always at home, and that he 
hated to visit or be visited.  He had lack of interest of 
motivation.  Moreover, he was insomniac, in constant 
anahedonia, irritable, hostile on the phone with low 
tolerance level, suspicious.  Further, the clinician stated 
that empathy was quite difficult to establish with the 
veteran.  Based on the foregoing, the clinician opined that 
the veteran's correct diagnosis was major depression.  The 
clinician also commented that the condition was chronic and 
very severe, and that there had been no substantial 
improvement in spite of treatment.  Prognosis was very 
severe.  Present GAF was 40.  GAF scores of 31 to 40 reflect 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

In a translated December 1996 private medical statement, a 
psychiatrist indicated that he had evaluated the veteran, and 
was of the opinion that the veteran had major depression with 
psychotic characteristics.  This psychiatrist also stated 
that the GAF score of 70 presented by the VA examination was 
very much below the reality of the situation.  Rather, this 
psychiatrist stated that the veteran's GAF fluctuated in the 
40's.  It is noted that GAF scores of 41 to 50 reflect 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  

A June 1997 Administrative Law Judge (ALJ) decision for the 
Social Security Administration (SSA) found that the veteran 
had not engaged in any substantial gainful activity since his 
disability onset date in November 1994, and that his 
impairments of severe major depression with psychotic 
features and dysthymic disorder were considered to be 
"severe" under the Social Security Act.  In pertinent part, 
it was noted that the medical evidence of record reflected 
that his depressive disorder was characterized by insomnia, 
poor concentration and attention span, loss of appetite, 
suicidal ideas, that he was easily irritable and aggressive, 
his insight was poor, there was a loss of interest in daily 
activities, social functioning was affected, he could not 
handle stress or perform within a pace, and that his 
prognosis was poor.  Additionally, an updated report 
reflected evidence of auditory hallucinations, feelings of 
inadequacy, with poor memory, concentration, and attention 
span.  He also felt that people talked about him and followed 
him.  Thus, it was concluded that he was entitled to SSA 
disability benefits since November 1994.  

The veteran underwent a new VA psychiatric examination in 
August 1999.  At this examination, he reported that he had 
not worked since his discharge from service, that he was 
separated from his wife and adult children, and that he lived 
with his aunt.  On examination, he was found to be well-
developed, but it was noted that he came to the interview 
rather strangely dressed.  For example, his hair was quite 
long, in a pony tail, and he wore very dark sun glasses that 
he never took off during the examination.  Further, he was 
not very verbal or communicative, but he did answer when 
questioned, and his answers were relevant and coherent.  In 
addition, he asserted that there were voices that he heard 
that interfered with his thoughts.  He reported that he tried 
"to put my anger and paranoia to one side, but it is very 
hard."  He also reported that he tried to avoid doing 
certain things or problems.  For example, he told his aunt 
that he was not going to the grocery store anymore, because 
he felt that people would talk about him.  He reported that 
he had problems because of this, when he attempted to live 
alone.  There was some kind of situation with his neighbors, 
because he felt they were laughing at him and apparently the 
police had to intervene, but he was not arrested.  He was 
found to be basically isolated, and indicated that he spent 
the day under the effects of medication.  He described his 
appetite as poor.  Moreover, his affect was found to be very 
flat, and his mood was sullen.  He was found to be oriented 
to person, place, and time.  Memory and intellectually 
functioning were maintained.  His judgment was found to be 
fair, but his insight was very poor.

Based on the foregoing, the examiner diagnosed major 
depression with psychotic features, and schizoid personality 
characteristics.  In addition, the examiner indicated that 
the veteran's GAF score was 45 to 50.

VA medical records from April 2001 note, in part, that the 
veteran was alert, oriented in time, place, and person.  He 
was also found to be well-developed, well-nourished, and 
well-groomed.

VA medical records from September 2001 note, in part, that 
the veteran was cooperative, calm, oriented times 3, with no 
speech disturbances, no delusions, illusions or 
hallucinations, no suicidal or homicidal ideations.  There 
was also no evidence of cognitive deficit.  Insight and 
judgment were good.

An April 2002 VA social and industrial survey noted that the 
veteran, his aunt, and a neighbor were interviewed.  It was 
noted that the veteran had completed 9th grade before his 
military service, then 12th grade and some college courses 
during service.  After his discharge, he completed some more 
college courses in business.  However, there was no history 
of industrial activity after discharge.  It was noted that he 
lived in his aunt's house and a house that he was building.  
His personal hygiene was noted to be adequate, that he wore 
sports clothes, long hair, an unkempt beard, and sunglasses.  
It was also noted that he complained of insomnia, being 
nervous, and getting upset for any minor incident.  He 
reported that he disliked groups, and felt better when he was 
alone.  Further, he reported auditory hallucinations.  On a 
typical day, he would read the bible, and watch television 
that involved the construction of a house.  He reported that 
he did not converse with anyone, and kept in touch with his 
children when they called him.  At times he would drive his 
car.  It was noted that he had been involved in the 
construction of his house, including the drawing of the 
plans.  He reported that he liked to draw plans, listen to 
music, and converse with neighbors at his aunt's house.  
Also, he would paint the house, mow the lawn, and clean the 
house.  Most of the time, someone would transport him from 
one place to another.  He was described as a good person who 
conversed with neighbors and helped others.  Moreover, it was 
noted that he jogged in the neighborhood to exercise himself, 
and that no abnormal behavior was reported.

The veteran underwent a new VA psychiatric examination in May 
2002, at which the examiner noted that the claims file was 
available and reviewed.  In addition, it was noted the 
veteran had been unable to work since leaving the military, 
and that several attempts to study in college had been 
unsuccessful because of his emotional problems.  He had also 
been separated from his spouse since the Gulf War.  Further, 
it was noted that he had 2 children, who did not live with 
him, and that he lived with his aunt.  He had little 
participation in social activities.  Moreover, it was stated 
that he had no subjective complaint except that he would like 
to continue his studies in college, and that he would like to 
work.  

On examination, it was noted that the veteran reported he had 
difficulty sleeping, and that he slept only 2 hours at night 
with frequent awakenings and nightmares.  Moreover, he 
experienced auditory hallucination characterized by voices 
that insulted him.  He reported that he felt people wanted to 
do him harm.  He was noted to be well-dressed and groomed.  
Further, he was found to be cooperative, logical, and 
coherent.  However, his content of thought was found to be 
inappropriate.  In addition, it was noted that he was not 
experiencing auditory hallucinations or delusions during the 
interview.  Mood and affect were anxious.  In addition, he 
was not experiencing suicidal ideation.  Nevertheless, he was 
not oriented to time.  He was oriented to place and person.  
Cognitive functions were well-preserved.  Also, both his 
judgment and insight were found to be poor.

Based on the foregoing, the examiner diagnosed major 
depressive disorder, recurrent with psychotic features.  The 
examiner also stated that the veteran had no psychosocial or 
environmental stressors.  Further, the examiner assigned a 
GAF score of 50.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

The veteran's major depressive disorder is evaluated pursuant 
to Diagnostic Code 9434.  

Prior to November 7, 1996, the regulations provided that a 
noncompensable rating was warranted for a neurosis when there 
were neurotic symptoms which somewhat adversely affected 
relationships with others but which did not cause impairment 
of working ability.  A 10 percent rating required emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
rating was warranted where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes that, in a precedent 
opinion dated in November 1993, the VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree," 
and that it represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c).  A 50 percent evaluation was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132 (1996).  
The Board notes that each of the aforementioned three 
criteria for a 100 percent rating is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9434 provides that major depressive 
disorder is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  When a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In Karnas, supra, the Court held that where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  However, as stated above, the 
exact state of this holding is unclear following the Federal 
Circuit's holding in Kuzma, supra.  Nevertheless, in a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

The Board further notes that the veteran has also indicated 
that he should be awarded a TDIU due to his service-connected 
major depressive disorder.  In VAOGCPREC 6-96 (August 16, 
1996), VA General Counsel stated that in determining whether 
a claim for a total rating based upon individual 
unemployability under 38 C.F.R. § 4.16 is raised by the 
record, the primary consideration is whether the record 
contains assertions or evidence that the claimant is unable 
to secure or follow a substantially gainful occupation due to 
his or her service-connected disabilities.  Moreover, the 
General Counsel stated that in such instances where the 
appealed issue concerns entitlement to an increased rating 
for a service-connected disability, the Board would have 
jurisdiction to address as a component of the increased 
rating claim, the question of entitlement to a total rating 
based upon individual unemployability provided the claim is 
based solely upon the disability or disabilities which are 
the subject of the increased rating claim.  Although the 
veteran has other service-connected disabilities, he has 
alleged that he is precluded from substantial, gainful 
employment solely due to his major depressive disorder.  
Therefore, the Board has jurisdiction to adjudicate the 
veteran's claim of entitlement to a total rating based on 
individual unemployability even though this issue was not 
formally adjudicated by the RO.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994 (DSM-IV).  A GAF score of 41 to 50 is defined as 
encompassing serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). GAF 
score of ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A score of 61 
to 70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the intial 
assignment of a rating in excess of 50 percent for the 
veteran's major depressive disorder, prior to November 20, 
1996, but that the evidence supports the assignment of a 
staged 70 percent rating for his service-connected major 
depressive disorder, effective November 20, 1996.  The issue 
of whether a rating in excess of 70 percent is warranted from 
that latter date, to include entitlement to a TDIU, is 
deferred pending further development as noted in the remand 
below.

It is pertinent to note that, as this is an initial rating 
case, on the granting of service connection, the Board has 
considered whether "staged ratings" (i.e., difference 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Initially, the Board notes that the competent medical 
evidence reflects that the veteran's service-connected major 
depressive disorder has consistently been manifested by 
depression, sleep disturbance, anxiety/suspiciousness, and 
irritability.  These symptoms are generally associated with a 
30 percent rating under the criteria in effect since November 
7, 1996.

The Board also finds that the competent medical evidence does 
not show that the veteran was entitled to an initial rating 
in excess of 50 percent pursuant to the old criteria prior to 
November 20, 1996, or under the new criteria from its 
effective date of November 7, 1996 to November 19, 1996.  
Specifically, the Board finds that, prior to November 20, 
1996, the competent medical evidence does not show that the 
veteran's service-connected major depressive disorder caused 
the ability to establish and maintain effective or favorable 
relationships with people to be severely impaired, nor were 
the psychoneurotic symptoms of such severity and persistence 
as to constitute severe impairment in the ability to obtain 
or retain employment.  Here, the June 1995 VA psychiatric 
examination noted, in part, that the veteran was pleasant and 
cooperative, his memory was not impaired, that cognitive 
functioning was intact, and that insight and judgment were 
fair.  The January 1996 VA medical records found him to be 
very intelligent, with no flight of ideas, nor loosening of 
associations.  The January 1996 private medical statement 
indicated that the veteran's impairment was only moderately 
severe.  Most important, the August 1996 VA psychiatric 
examination assigned a GAF score of 70, indicating only mild 
impairment, and generally functioning pretty well.  
Accordingly, the Board finds that the competent medical 
evidence does not show that the veteran met or nearly met the 
criteria for a rating in excess of 50 percent under the old 
criteria prior to November 20, 1996.  See 38 C.F.R. § 4.132 
(1996).

Pursuant to the criteria in effect since November 7, 1996, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 50 percent from its effective 
date to November 19, 1996, because the veteran's psychiatric 
disorder was not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

However, the Board finds that, from November 20, 1996, the 
veteran's major depression meets the criteria for a 70 
percent rating.  (The question of whether a rating in excess 
of 70 percent is warranted, to include entitlement to a TDIU, 
is addressed in the remand below.)  As mentioned above, on 
that date VA medical records reported that he had a GAF score 
of 40, which indicated major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  Subsequent GAF scores, including on the most recent 
VA psychiatric examination in May 2002, were from 41 to 50, 
reflecting serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  The record also 
reflects that he has not worked since his discharge from 
active service, and that he has a significant amount of 
isolation from the community.  Moreover, there are 
indications of suicidal ideation, impaired impulse control 
(irritability), and difficulty in adapting to stressful 
circumstances.  Resolving the benefit of the doubt in favor 
of the veteran, the Board finds that he more nearly 
approximates the criteria for a staged rating of 70 percent, 
effective November 20, 1996.  See Fenderson, supra.  This 
effective date is from when this level of impairment was 
first shown by the VA medical record of that date.  
38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9434.  

For the reasons stated above, the Board finds that the 
veteran is not entitled to an initial rating in excess of 50 
percent prior to November 20, 1996, but is entitled to a 
staged rating of 70 percent thereafter.  

II.  Service Connection

Background.  The veteran's original claim of December 1994 
reflects that he was seeking service connection for problems 
with movement of the left thumb and right wrist.  He 
apparently indicated that these problems were due to in-
service tattoo removal.

The veteran's service medical records reflect that he was 
treated for a sprain to both thumbs in July 1975.  In April 
1979, he reported that he wanted tattoos on both hands 
removed prior to going on recruiting duty.  He subsequently 
had these tattoos removed in June 1979.  Nothing in the 
records indicates that the tattoos were removed due to a 
disease or injury incurred or aggravated during active 
service.  Subsequent examinations, including service 
examinations in 1981 and 1992, noted that he had residual 
scars as a result of this tattoo removal.  The 1992 
examination stated that the scars were "healed."  No 
impairment of the left thumb and right wrist were indicated 
on the veteran's July 1994 retirement examination.

On a June 1995 VA general medical examination, the veteran 
complained, in part, of pain in his knees, ankles, back, and 
wrists.  It was also noted that he injured both thumbs during 
service.  Both this examination, as well as a concurrent 
examination of the hand, thumb, and fingers, diagnosed sprain 
both thumbs - no residual. 

A June 1995 VA joints examination diagnosed, in part, normal 
wrists.

VA X-rays taken of the fingers and wrists in June 1995 showed 
no evidence of fracture, subluxation, osseous, or soft tissue 
abnormality.

None of the subsequent post-service medical evidence of 
record reflects that the veteran has any functional 
impairment of the left thumb and/or right wrist due to his 
in-service tattoo removal.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against his claim of service 
connection for residuals of tattoo removal, to include scars 
on the right wrist and left thumb.

Here, the medical evidence clearly shows that the veteran had 
tattoos removed from his right wrist and left thumb during 
active service.  Further, the record reflects he had residual 
scarring as a result of this tattoo removal.  However, the 
record reflects that the veteran voluntarily requested the 
tattoos be removed, and that the removal was not due to a 
disease or injury incurred in or aggravated by active 
service.  

The Board further finds that the elective surgery performed 
during service to remove tattoos from the left thumb and 
right wrist was ameliorative in nature and did not result in 
any disability for VA compensation purposes.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), (b).  In pertinent part, the 
Board notes that there is no evidence of any current 
disabilities attributable to this elective surgery other than 
post-surgical, healed scarring.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of tattoo removal, to include scars 
on the right wrist and left thumb, and it must be denied.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.
  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
major depressive disorder, for the period prior to November 
20, 1996, is denied.

Entitlement to an initial rating of 70 percent for major 
depressive disorder, effective November 20, 1996, is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

Entitlement to service connection for residuals of tattoo 
removal, to include scars on the right wrist and left thumb, 
is denied.


REMAND

In addressing the question of whether a rating in excess of 
70 percent is warranted for the veteran's major depression, 
to include entitlement to a TDIU, the Board notes at the 
outset that the record indicates that the veteran has not 
worked since his discharge from service and was awarded SSA 
disability benefits by a June 1997 ALJ decision, based on his 
psychiatric impairment.  Further, the May 2002 VA examination 
found the veteran to be disoriented to time.  Although the 
same evaluation noted the veteran's cognitive functions were 
well-preserved, and he was found to be cooperative, logical, 
and coherent, it was also reported that his content of 
thought was inappropriate.  GAF scores have ranged from as 
low as 40 to as high as 70 since 1996.  

The Board finds that additional development is warranted, to 
include obtaining a competent opinion specifically addressing 
the question of whether the veteran's major depression 
precludes substantially gainful employment, within the 
meaning of the applicable VA law and regulations.  It is 
pertinent to note that, while an April 2002 VA social and 
industrial survey included the observation that there was no 
record of inappropriate behavior, and it reflects that the 
veteran was able to perform the activities of daily living, 
including the maintenance of personal hygiene, there is no 
opinion as to whether the veteran's psychiatric disability is 
productive of total social or industrial impairment.  

With respect to the veteran's claims for higher initial 
ratings for his service-connected cervical spine strain and 
for scars on chest, status-post wart removal, the Board notes 
that the veteran was last accorded VA medical examinations to 
evaluated the severity of these service-connected 
disabilities in August 1999.  As it has been more than 4 
years since these last examinations, the Board is of the 
opinion that the record may not accurately reflect the 
current severity of these disabilities.  Consequently, the 
Board concludes that new examinations are necessary with 
respect to these disabilities.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the criteria for evaluating 
these disabilities have been revised during the pendency of 
this appeal.  Specifically, the provisions of 38 C.F.R. 
§ 4.118 for evaluated skin disabilities were revised, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  In addition, the criteria for evaluating disabilities 
of the spine under 38 C.F.R. § 4.71a were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  Therefore, the RO should consider the revised 
criteria when it readjudicates these claims.

The RO should also consider whether any additional 
development or notification is necessary pursuant to the 
VCAA.  In providing the necessary notification under the 
VCAA, the RO should be cognizant of the fact that the Federal 
Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed Cir 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his cervical 
spine strain, scars on chest, status-post 
wart removal, and a psychiatric disorder.  
After securing any necessary release, the 
RO should obtain those records not 
currently on file.

3.  The veteran should be afforded new VA 
medical examinations to evaluate the 
current nature and severity of his 
service-connected cervical spine strain 
and for scars on chest, status-post wart 
removal.  The claims folder should be 
made available to the examiner for review 
before the examination.  With respect to 
the cervical spine strain, it is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

4.  The RO should order a more thorough 
Social and Industrial Survey, to include 
obtaining an opinion as to whether the 
veteran's service-connected disabilities 
preclude his ability to obtain and 
maintain substantially gainful 
employment, consistent with his education 
and employment background. 

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
to include whether the veteran is 
entitled to a rating in excess of 70 
percent for major depression and a TDIU, 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
April 2003, includes the revised regulatory criteria for 
rating skin diseases found in 38 C.F.R. § 4.118 and for 
rating spine disabilities found in 38 C.F.R. § 4.71a, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



